Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 15, 2014

The Court of Appeals hereby passes the following order:

A14A1699. KAREN ALEJOS, et al. v. JACKIE ROLLIZO, et al.

      This breach-of-contract case originated in magistrate court, which found in
favor of the defendants. Plaintiffs Karen Alejos, et al. (“Alejos”), appealed to the
state court, where the defendants filed an amended counterclaim. The state court
issued a judgment in favor of the defendants, and Alejos filed this direct appeal. We
lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Alejos was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11). This is true even though the
state court considered matters which were not considered by the magistrate court. See
Southtowne Hyundai-Isuzu-Suzuki v. Hopper, 216 Ga. App. 214 (453 SE2d 756)
(1995); see also Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003)
(addressing OCGA § 5-6-35 (a) (1), a similar provision concerning superior court
decisions on appeals from magistrate courts).          Alejos’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this appeal, which is
hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                        07/15/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.